On order of the Court, the motions for leave to file briefs amicus curiae and the motion for leave to file response to amicus curiae brief are GRANTED. The application *658for leave to appeal the June 7, 2018 judgment and order of the Court of Appeals is considered, and it is GRANTED. At oral argument the parties shall address whether the proposal at issue is eligible for placement on the November 2018 general election ballot as a voter-initiated constitutional amendment under Const. 1963, art. 12, § 2, or whether it is a revision to the constitution and therefore is ineligible for placement on the ballot.
We direct the Clerk to schedule the oral argument in this case for July 18, 2018 at 9:30 a.m. The total time allowed for oral argument shall be 60 minutes: 30 minutes for plaintiffs, and 30 minutes for defendants and intervening defendants, to be divided at their discretion. MCR 7.313(B)(1) and 7.314(B)(1).